Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
 Response to Amendment
The amendment filed 03/31/2022 has been entered.  Claims 1-20 remain pending.  
The amendments to the claims have overcome the objection to the claims made in Final Rejection mailed 12/03/2021 and that objection is hereby withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “the at least second non-symmetric portion of the non-symmetric pressure and suction side cladding flanks are not bonded or otherwise attached to the core tip” however the limitation does not appear to be supported by Applicant’s disclosure as originally filed. The Applicant states support may be found “throughout the specification as originally filed, including FIGS. 3 and 4” however no written description of this at least second non-symmetric portion of the non-symmetric pressure and suction side cladding flanks not being bonded or otherwise attached to a core tip is made and each non-symmetric portion (80 & 82) of Figures 3 & 4 are at least indirectly attached to the core tip (77) via composite core (44). This is an issue of new matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the at least second non-symmetric portion of the non-symmetric pressure and suction side cladding flanks are not bonded or otherwise attached to the core tip” which is indefinite because it contradicts parent claim 2 (which requires both pressure and suction side cladding flanks to be “bonded or otherwise attached” to the airfoil tip) and it is not clear how the second non-symmetric portion cannot be “otherwise attached to the core tip” when other features of the tip cladding are, i.e. it must at least be indirectly attached. Based upon context from Applicant’s disclosure, for the purpose of examination the subject claim limitation will be interpreted as requiring the at least second non-symmetric portion of the non-symmetric pressure and suction side cladding flanks to not be directly bonded or otherwise directly attached to a radially outermost distal edge of the core tip. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9085989 to Shah in view of US 10030522 to Benson.
	(a) Regarding claim 1: 
(i) Shah discloses a gas turbine engine fan blade (see abstract; Col 1 Lns 10-25) comprising: 
an airfoil (fan blade 100; blade 170) including chordwise spaced apart leading and trailing edges (leading edge 114, trailing edge 116), the airfoil further including pressure and suction sides (suction side 111, pressure side 113; pressure side 172, suction side 174) extending outwardly in a spanwise direction (Figs 3-4/7) from an airfoil base (root portion 106) to an airfoil tip (tip portion 118; top side 176), 
wherein the airfoil defines a mean-line disposed midway between the pressure and suction sides and extending between the leading and trailing edges (mean camber line, inherent to airfoils); and 
a tip cladding (tip cap 142, Fig 7) including non-symmetric pressure and suction side cladding flanks (pressure and suction sides of tip cap 142, Fig 7) bonded or otherwise attached to the airfoil tip along the pressure and suction sides respectively (Fig 7), 
the tip cladding defining a forward chordwise extent (edge of tip cap 142 adjacent metal leading edge 146, Fig 7) spaced a distance along the chord from the leading edge (Fig 7), the tip cladding extending along the chord from the forward chordwise extent to the trailing edge (Fig 7), 
wherein the non-symmetric pressure and suction side cladding flanks define non-symmetric portions at the same point along the mean-line (flanks of pressure side 172 and suction side 174 having different radial heights and radial locations along the chordwise extent of tip cap 142, Fig 7), 
the non-symmetric portions defined by at least one of different radial heights between respective radial inner and outer ends of the non-symmetric portions along the spanwise direction (suction side 174 portion of tip cap 142 having smaller radial height than pressure side 172 portion of tip cap 142, Fig 7) and different radial locations of the non-symmetric portions along the spanwise direction (Fig 7).  
(ii) Shah does not disclose at least one chordwise extending seam or chordwise extending relief or slot formed within each non-symmetric portion of the non-symmetric pressure and suction side cladding flanks.
(iii) Benson is also in the field of gas turbine fan blades (Col 1 Lns 6-7) and teaches a fan blade comprising: 
a cladding (metallic leading edge 44) comprising pressure and suction side cladding flanks (wings 60/62), 
wherein the cladding is configured to break up during an impact into a plurality of pieces defined by predetermined shear zones (Col 1 Lns 51-52), 
said shear zones comprising slip planes (70, Figs 5-8) defined by chordwise extending (Col 4 Lns 32-39, Fig 5) seams (“bondline”, Col 4 Lns 44-46) and/or chordwise extending (Col 4 Lns 32-39, Fig 5) relief or slots (grooves or cavities 74, Col 4 Lns 50-55, Fig 6) between a plurality of sections (72) stacked in a spanwise direction (Col 4 Lns 43-44). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each non-symmetric portion of the tip cladding as disclosed by Shah with the above aforementioned chordwise extending seams and/or chordwise extending reliefs or slots as taught by Benson for the purpose of promoting a desired failure mode (Col 4 Lns 26/38-39) and/or desired shear load (Col 4 Lns 44-49) enabling progressive collapse of the tip cladding thereby absorbing impact energy and reducing forces acting upon a casing (Col 1 Lns 52-58). 
(b) Regarding claim 2: 
(i) Shah discloses a gas turbine engine fan blade (see abstract; Col 1 Lns 10-25) comprising: 
an airfoil (fan blade 100; blade 170) including chordwise spaced apart leading and trailing edges (leading edge 114, trailing edge 116), the airfoil further including pressure and suction sides (suction side 111, pressure side 113; pressure side 172, suction side 174) extending outwardly in a spanwise direction (Figs 3-4/7) from an airfoil base (root portion 106) to an airfoil tip (tip portion 118; top side 176), 
wherein the airfoil defines a mean-line disposed midway between the pressure and suction sides and extending between the leading and trailing edges (mean camber line, inherent to airfoils); and 
a tip cladding (tip cap 142, Fig 7) including non-symmetric pressure and suction side cladding flanks (pressure and suction sides of tip cap 142, Fig 7) bonded or otherwise attached to the airfoil tip along the pressure and suction sides respectively (Fig 7), 
the tip cladding defining a forward chordwise extent (edge of tip cap 142 adjacent metal leading edge 146, Fig 7) spaced a distance along the chord from the leading edge (Fig 7), the tip cladding extending along the chord from the forward chordwise extent to the trailing edge (Fig 7), 
wherein the non-symmetric pressure and suction side cladding flanks have non-symmetric portions at the same point along the mean-line (flanks of pressure side 172 and suction side 174 having different radial heights and radial locations along the chordwise extent of tip cap 142, Fig 7), 
wherein a first non-symmetric portion (pressure side 172 portion of tip cap 142, Fig 7) of the non-symmetric pressure and suction side cladding flanks are bonded or otherwise attached to a core tip (compliant material of top side 176, Fig 7) of a composite core of the airfoil (Col 7 Lns 57-64), 
wherein at least a second non-symmetric portion (suction side 174 portion of tip cap 142, Fig 7) of the non-symmetric pressure and suction side cladding flanks are spaced radially inward of the core tip (Fig 7), and 
wherein the non-symmetric pressure and suction side cladding flanks define the non-symmetric portions including a pressure side portion and a suction side portion of the pressure and suction side cladding flanks (pressure and suction side portions of tip cap 142).  
(ii) Shah does not disclose each non-symmetric portion having at least one chordwise extending seam or chordwise extending relief or slot. 
(iii) Benson is also in the field of gas turbine fan blades (Col 1 Lns 6-7) and teaches a fan blade comprising: 
a cladding (metallic leading edge 44) comprising pressure and suction side cladding flanks (wings 60/62), 
wherein the cladding is configured to break up during an impact into a plurality of pieces defined by predetermined shear zones (Col 1 Lns 51-52), 
said shear zones comprising slip planes (70, Figs 5-8) defined by chordwise extending (Col 4 Lns 32-39, Fig 5) seams (“bondline”, Col 4 Lns 44-46) and/or chordwise extending (Col 4 Lns 32-39, Fig 5) relief or slots (grooves or cavities 74, Col 4 Lns 50-55, Fig 6) between a plurality of sections (72) stacked in a spanwise direction (Col 4 Lns 43-44). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each non-symmetric portion of the tip cladding as disclosed by Shah with the above aforementioned chordwise extending seams and/or chordwise extending reliefs or slots as taught by Benson for the purpose of promoting a desired failure mode (Col 4 Lns 26/38-39) and/or desired shear load (Col 4 Lns 44-49) enabling progressive collapse of the tip cladding thereby absorbing impact energy and reducing forces acting upon a casing (Col 1 Lns 52-58).
(c) Regarding claim 3: 
(i) Shah further discloses wherein the pressure side portion and the suction side portion define the different radial heights of the non-symmetric portions (pressure and suction sides of tip cap 142 having different radial heights, Fig 7) and/or different radial locations of the non-symmetric portions of the non-symmetric pressure and suction side cladding flanks in a tip cladding portion of the tip cladding (pressure and suction sides of tip cap 142 having different radial locations, Fig 7).  
(d) Regarding claim 4: 
(i) Shah further discloses wherein: 
the non-symmetric pressure and suction side cladding flanks define different pressure and suction side radial heights of the non-symmetric portions (pressure and suction sides of tip cap 142 having different radial heights, Fig 7) and further define one of the different pressure and suction side radial heights of the non-symmetric portions being variable in the tip cladding portion (both pressure and suction sides of tip cap 142 having radial heights which vary along the mean-line, Fig 7), and 
wherein the at least second non-symmetric portion of the non-symmetric pressure and suction side cladding flanks are not bonded or otherwise attached to the core tip (suction side 174 of tip cap 142 does not extend nor is attached to compliant material 140 located at the top side 176 of the blade, Fig 7).  
(e) Regarding claim 5: 
(i) The proposed combination further teaches wherein: 
the non-symmetric pressure and suction side cladding flanks define the non-symmetric portions including a pressure side portion and suction side portion of the non-symmetric pressure and suction side cladding flanks in a tip cladding portion of the tip cladding (Shah: pressure side 172 and suction side 174 portions of tip cap 142, Fig 7), and 
at least one of the chordwise extending seam defining the pressure side portion or the chordwise extending relief or slot defining the suction side portion (Benson: both pressure and suction sides comprising seams, reliefs, and/or slots; see rejection of claim 1 above).  
(f) Regarding claim 6: 
(i) Shah further discloses wherein the non-symmetric pressure and suction side cladding flanks being stronger, more ductile, or less brittle than a composite material of the composite core (Col 1 Lns 34-40; Col 6 Lns 6-17; Col 7 Ln 59).  

(g) Regarding claim 7: 
(i) Shah further discloses wherein: 
the non-symmetric pressure and suction side cladding flanks define the non-symmetric portions including a pressure side portion and a suction side portion (pressure and suction sides of tip cap 142, Fig 7), and 
wherein the pressure side portion and suction side portion define the at least one of different radial heights of the non-symmetric portions (pressure and suction side portions of tip cap 142 having differing radial heights, Fig 7) or different pressure and suction side radial locations of the non-symmetric portions in a tip cladding portion of the tip cladding (pressure and suction side portions of tip cap 142 having differing radial locations, Fig 7).  
(h) Regarding claim 8: 
(i) Shah further discloses wherein the pressure side portion and suction side portion define the different radial heights of the non-symmetric portions (pressure and suction side portions of tip cap 142 having differing radial heights, Fig 7) and further define one of the different radial heights of the non-symmetric portions being variable in the tip cladding portion (both pressure and suction sides of tip cap 142 having varying radial heights along a chordwise mean line, Fig 7).  
(i) Regarding claim 9: 
(i) The proposed combination further teaches wherein a chordwise extending seam of the at least one chordwise extending seam defines the pressure side portion and/or a chordwise extending relief or slot of the at least one chordwise extending relief or slot defines the suction side portion (Benson: both pressure and suction sides comprising seams, reliefs, and/or slots; see rejection of claim 1 above).  
(j) Regarding claim 10: 
(i) Shah discloses an aircraft turbofan gas turbine engine (Col 1 Lns 10-12) comprising: 
at least one row (Fig 1) of aircraft gas turbine engine (Col 1 Lns 10-12) fan blades (fan blades 40, Fig 1) positioned within an engine casing (nacelle 18, Fig 1); and 
one or more of the fan blades including an airfoil (fan blade 100; blade 170), the airfoil including chordwise spaced apart leading and trailing edges (leading edge 114, trailing edge 116) and pressure and suction sides (suction side 111, pressure side 113; pressure side 172, suction side 174) extending outwardly in a spanwise direction from an airfoil base (root portion 106) to an airfoil tip (tip portion 118; top side 176), 
wherein the airfoil defines a mean-line disposed midway between the pressure and suction sides and extending between the leading and trailing edges (mean camber line, inherent to airfoils), and 
a tip cladding (tip cap 142, Fig 7) including non-symmetric pressure and suction side cladding flanks (pressure and suction sides of tip cap 142, Fig 7) bonded or otherwise attached to the airfoil tip along the pressure and suction sides respectively (Fig 7), 
the tip cladding defining a forward chordwise extent (edge of tip cap 142 adjacent metal leading edge 146, Fig 7) spaced a distance along the chord from the leading edge (Fig 7), the tip cladding extending along the chord from the forward chordwise extent to the trailing edge (Fig 7), 
wherein the non-symmetric pressure and suction side cladding flanks define non-symmetric portions at the same point along the mean-line (flanks of pressure side 172 and suction side 174 having different radial heights and radial locations along the chordwise extent of tip cap 142, Fig 7), 
the non-symmetric portions defined by at least one of different radial heights (suction side 174 portion of tip cap 142 having smaller radial height than pressure side 172 portion of tip cap 142, Fig 7) between respective radial inner and outer ends of the non-symmetric portions along the spanwise direction (Fig 7) and different radial locations of the non-symmetric portions along the spanwise direction (Fig 7).  
(ii) Shah does not disclose at least one chordwise extending seam or chordwise extending relief or slot formed within each non-symmetric portion of the non-symmetric pressure and suction side cladding flanks.
(iii) Benson is also in the field of gas turbine fan blades (Col 1 Lns 6-7) and teaches a fan blade comprising: 
a cladding (metallic leading edge 44) comprising pressure and suction side cladding flanks (wings 60/62), 
wherein the cladding is configured to break up during an impact into a plurality of pieces defined by predetermined shear zones (Col 1 Lns 51-52), 
said shear zones comprising slip planes (70, Figs 5-8) defined by chordwise extending (Col 4 Lns 32-39, Fig 5) seams (“bondline”, Col 4 Lns 44-46) and/or chordwise extending (Col 4 Lns 32-39, Fig 5) relief or slots (grooves or cavities 74, Col 4 Lns 50-55, Fig 6) between a plurality of sections (72) stacked in a spanwise direction (Col 4 Lns 43-44). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each non-symmetric portion of the tip cladding as disclosed by Shah with the above aforementioned chordwise extending seams and/or chordwise extending reliefs or slots as taught by Benson for the purpose of promoting a desired failure mode (Col 4 Lns 26/38-39) and/or desired shear load (Col 4 Lns 44-49) enabling progressive collapse of the tip cladding thereby absorbing impact energy and reducing forces acting upon a casing (Col 1 Lns 52-58).
(k) Regarding claim 11: 
(i) Shah further discloses wherein the non-symmetric pressure and suction side cladding flanks define the non-symmetric portions including a pressure side portion and a suction side portion of the pressure and suction side cladding flanks (pressure and suction side portions of tip cap 142).  
(l) Regarding claim 12: 
(i) Shah further discloses wherein the pressure side portion and the suction side portion define the different radial heights of the non-symmetric portions (pressure and suction sides of tip cap 142 having different radial heights, Fig 7) and/or different radial locations of the non-symmetric portions of the non-symmetric pressure and suction side cladding flanks in a tip cladding portion of the tip cladding (pressure and suction sides of tip cap 142 having different radial locations, Fig 7).  
(m) Regarding claim 13: 
(i) Shah further discloses wherein the non-symmetric pressure and suction side cladding flanks define different pressure and suction side radial heights of the non-symmetric portions (pressure and suction sides of tip cap 142 having different radial heights, Fig 7) and further define one of the different pressure and suction side radial heights of the non-symmetric portions being variable in the tip cladding portion (both pressure and suction sides of tip cap 142 having radial heights which vary along the mean-line, Fig 7).  
(n) Regarding claim 14: 
(i) The proposed combination further teaches wherein: 
the non-symmetric pressure and suction side cladding flanks define the non-symmetric portions including a pressure side portion and suction side portion of the non-symmetric pressure and suction side cladding flanks in a tip cladding portion of the tip cladding (Shah: pressure side 172 and suction side 174 portions of tip cap 142, Fig 7), and 
at least one of the chordwise extending seam defining the pressure side portion or the chordwise extending relief or slot defining the suction side portion (Benson: both pressure and suction sides comprising seams, reliefs, and/or slots; see rejection of claim 1 above).  
(o) Regarding claim 15: 
(i) Shah further discloses wherein the non-symmetric pressure and suction side cladding flanks being stronger, more ductile, or less brittle than a composite material of the composite core (Col 1 Lns 34-40; Col 6 Lns 6-17; Col 7 Ln 59).  
(p) Regarding claim 16: 
(i) Shah further discloses wherein:
the non-symmetric pressure and suction side cladding flanks define the non-symmetric portions including a pressure side portion and a suction side portion (pressure and suction sides of tip cap 142, Fig 7), and 
wherein the pressure side portion and suction side portion define the at least one of different radial heights of the non-symmetric portions (pressure and suction side portions of tip cap 142 having differing radial heights, Fig 7) or different pressure and suction side radial locations of the non-symmetric portions in a tip cladding portion of the tip cladding (pressure and suction side portions of tip cap 142 having differing radial locations, Fig 7).  
(q) Regarding claim 17: 
(i) Shah further discloses wherein the pressure side portion and suction side portion define the different radial heights of the non-symmetric portions (pressure and suction side portions of tip cap 142 having differing radial heights, Fig 7) and further define one of the different radial heights of the non-symmetric portions being variable in the tip cladding portion (both pressure and suction sides of tip cap 142 having varying radial heights along a chordwise mean line, Fig 7).  
(r) Regarding claim 18: 
(i) The proposed combination further teaches wherein, a chordwise extending seam defines the pressure side portion and/or a chordwise extending relief or slot defines the suction side portion (Benson: both pressure and suction sides comprising seams, reliefs, and/or slots; see rejection of claim 1 above).  
(s) Regarding claim 19: 
(i) Shah further discloses leading and trailing edge claddings (metal leading edge 146, hybrid trailing edge 148, Fig 7) covering leading and trailing edge portions respectively of the composite core (Fig 7).  
(t) Regarding claim 20: 
(i) Shah further discloses leading and trailing edge claddings and the tip cladding being metallic (Col 1 Lns 38-39).   



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4118147 to Ellis teaches an airfoil (see title) with pressure and suction side tip claddings (36) spaced from leading and trailing edges and which may or may not extend to a core tip (Figs 1/5-6). US 8459955 to McMillan teaches an airfoil (see title) having a leading edge sheath (114) with weakening features (weakening apertures 32, weakening recesses 30, Figs 3-4; recess 230, Fig 5)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745